         Case 4:18-cv-00571-LPR Document 42 Filed 05/18/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIE WALKER                                                                      PLAINTIFF


v.                              Case No. 4:18-cv-00571-LPR


EJ’S CLEANING SERVICES INC, et al.                                              DEFENDANTS


                                         JUDGMENT

       Consistent with the Order that was entered on May 18, 2020, it is considered, ordered, and

adjudged that this case is hereby DISMISSED with prejudice.

       IT IS SO ADJUDGED this 18th day of May 2020.




                                                   ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
